Exhibit 10.2
EXECUTION COPY
CHARGE OF COMPANY SHARES
DATED SEPTEMBER 4, 2009
BETWEEN
FIRST SOLAR, INC.
as Chargor
AND
JPMORGAN CHASE BANK, N.A.
as Security Agent
(ALLEN & OVERY LOGO) [p15849p1584901.gif]
Allen & Overy LLP
45844-00043 SN:2450283.7

 



--------------------------------------------------------------------------------



 



CONTENTS

                      Page   Clause            
 
 
1.
  Interpretation     1  
2.
  Creation of Security     3  
3.
  Further assurances     3  
4.
  Restrictions on dealings     4  
5.
  Representations and warranties     4  
6.
  Shares     5  
7.
  General Undertakings     7  
8.
  Preservation of Security     7  
9.
  When Security becomes enforceable     9  
10.
  Enforcement of Security     10  
11.
  Receiver     11  
12.
  Powers of Receiver     12  
13.
  Application of proceeds     13  
14.
  Expenses and indemnity     13  
15.
  Delegation     14  
16.
  Power of attorney     14  
17.
  Miscellaneous     14  
18.
  Release     15  
19.
  Evidence and calculations     15  
20.
  Notices     15  
21.
  Language     16  
22.
  Severability     16  
23.
  Waivers and remedies cumulative     17  
24.
  Counterparts     17  
25.
  Governing law     17  
26.
  Enforcement     17  
 
            Schedule        
 
           
1.
  Shares     19  
 
            Signatories     20  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated September 4,2009 and is made BETWEEN:
FIRST SOLAR, INC., a company incorporated under the laws of Delaware, USA, (the
Chargor); and
JPMORGAN CHASE BANK, N.A. (the Security Agent) as agent and trustee for the
Finance Parties (as defined below).
BACKGROUND:

(a)   The Chargor enters into this Security Document in connection with the
Credit Agreement (as defined below).   (b)   It is intended that this document
takes effect as a deed notwithstanding the fact that a party may only execute
this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Security Document:      
Act means the Conveyancing and Law of Property Act, Chapter 61 of Singapore.    
  Credit Agreement means the US$300,000,000 credit agreement dated on or about
the date of this Security Document between, among others, the Chargor and the
Security Agent.       Finance Party means the Administrative Agent, any Lender,
any Issuing Lender, or, in the case of a Specified Swap Agreement, any affiliate
of any Lender.       Grantor means any person that is a Grantor under the
Guarantee and Collateral Agreement.       Party means a party to this Security
Document.       Receiver means a receiver and manager, a receiver, judicial
manager or other manager, in each case, appointed under this Security Document.
      Related Rights means:

  (a)   any dividend, interest or other distribution paid or payable in relation
to any Shares;     (b)   any right, money or property accruing or offered at any
time in relation to any Shares by way of redemption, substitution, exchange,
bonus or preference, under option rights or otherwise; and     (c)   any other
shares of the Subject Company that are acquired by the Chargor at any time after
the date of this Deed provided that the aggregate of the Shares, and any other
shares falling within this paragraph (c) must not exceed 66% of the issued
shares of the Subject Company.

    Secured Liabilities means the unpaid principal of and interest on (including
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and Reimbursement Obligations and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,

1



--------------------------------------------------------------------------------



 



    reorganization or like proceeding, relating to the Chargor whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Chargor to the
Security Agent or to any Finance Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, any other
Loan Document, the Letters of Credit or any Specified Swap Agreement, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Security Agent or to any Lender that are required to be paid by the Chargor
pursuant thereto) or otherwise.

    Security means any Security Interest created, evidenced or conferred by or
under this Security Document.       Security Assets means assets of the Chargor
which are the subject of any security created by this Security Document.      
Security Interest means a Lien.       Security Period means the period beginning
on the date of this Security Document and ending on the date on which all the
Secured Liabilities have been unconditionally and irrevocably paid and
discharged in full.       Singapore means the Republic of Singapore.      
Shares means the shares specified in Schedule 1 (Shares).       Subject Company
means the company identified in Schedule 1 (Shares).       Trustees Act means
the Trustees Act, Chapter 337 of Singapore.

1.2   Construction   (a)   Capitalised terms defined in the Credit Agreement
have, unless expressly defined in this Security Document, the same meaning in
this Security Document.   (b)   The provisions of section 1.2 (Other
Definitional Provisions) of the Credit Agreement apply to this Security Document
as though they were set out in full in this Security Document, except that
references to the Credit Agreement will be construed as references to this
Security Document.   (c)   A reference to a Loan Document or other document or
security includes (without prejudice to any prohibition on amendments) any
amendment to that Loan Document or other document or security, including any
change in the purpose of, any extension or any increase in the amount of a
facility or any additional facility.   (d)   Any covenant of the Chargor under
this Security Document (other than a payment obligation) remains in force during
the Security Period and is given for the benefit of each Finance Party.   (e)  
If the Security Agent considers that an amount paid to a Finance Party under a
Loan Document is capable of being avoided or otherwise set aside on the
liquidation, administration, judicial management or winding-up of the payer or
otherwise, then that amount will not be considered to have been irrevocably paid
for the purposes of this Security Document.   (f)   Unless the context otherwise
requires, a reference to a Security Asset includes:

2



--------------------------------------------------------------------------------



 



  (i)   any part of that Security Asset; and     (ii)   the proceeds of that
Security Asset.

(g)   References to the Security Agent as a party to any other document shall be
construed as references to the Security Agent acting in its capacity as
Administrative Agent pursuant to its appointment as administrative agent under
section 9 of the Credit Agreement and section 7 of the Guarantee and Collateral
Agreement.   1.3   Contracts (Rights of Third Parties) Act   (a)   Unless
expressly provided to the contrary and other than the Finance Parties, a person
who is not a party to this Security Document has no right under the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore to enforce or enjoy the
benefit of any term of this Security Document.   (b)   Notwithstanding any terms
of this Security Document, the consent of any third party is not required for
any variation (including any release or compromise of any liability under) or
termination of this Security Document.   2.   CREATION OF SECURITY   2.1  
General   (a)   All the security created under this Security Document:

  (i)   is created in favour of the Security Agent; and     (ii)   is security
for the payment, discharge and performance of all the Secured Liabilities.

(b)   The Security Agent holds the benefit of this Security Document on trust
for the Finance Parties.   2.2   Shares       The Chargor charges by way of a
first fixed charge:

  (a)   all the Shares; and     (b)   all Related Rights.

3.   FURTHER ASSURANCES       The Chargor must, at its own expense and after
receipt of a written request from the Security Agent, take whatever action the
Security Agent or a Receiver may reasonably require for:

  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Security Document or the priority of any security
intended to be created by or pursuant to this Security Document;     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable, by the Security Agent or
any Receiver or any of their delegates or sub-delegates in respect of any
Security Asset; or

3



--------------------------------------------------------------------------------



 



  (d)   creating and perfecting security in favour of the Security Agent
(equivalent to the security intended to be created by this Security Document)
over Shares or Related Rights located in any jurisdiction outside Singapore.

    This includes:

  (i)   the re-execution of this Security Document;     (ii)   the execution of
any transfer whether to the Security Agent or to its nominee; and     (iii)  
the giving of any notice and the making of any filing or registration,

    which, in any such case, the Security Agent may think expedient.

4.   RESTRICTIONS ON DEALINGS       The Chargor must not:

  (a)   create or permit to subsist any Security Interest on any Security Asset
(save for any Security Interest created under the Loan Documents); or     (b)  
sell, transfer, or otherwise dispose of any Security Asset.

5.   REPRESENTATIONS AND WARRANTIES   5.1   Representations and warranties      
The Chargor makes the representations and warranties set out in this Clause to
each Finance Party.   5.2   Nature of security       This Security Document
creates those Security Interests it purports to create and is not liable to be
avoided or otherwise set aside on its liquidation, administration, judicial
management or winding-up or otherwise.   5.3   Shares   (a)   The Shares are
duly authorised, validly issued and fully paid and are not subject to any option
to purchase or similar right.   (b)   The Shares represent 66% of the issued
voting share capital of the Subject Company.   (c)   The Chargor is the sole
legal and beneficial owner of the Shares.   (d)   The Security Assets are (save
for any Security Interest created under the Loan Documents) free from:

  (i)   any Security Interest; and     (ii)   any interests or claims of third
parties.

5.4   Times for making representations and warranties   (a)   The
representations and warranties set out in this Security Document (including in
this Clause) are made on the date of this Security Document.

4



--------------------------------------------------------------------------------



 



(b)   Each representation and warranty under this Security Document is deemed to
be repeated by the Chargor on each date during the Security Period.   (c)   When
a representation and warranty is deemed to be repeated, it is applied to the
circumstances existing at the time of repetition.   6.   SHARES   6.1   Deposit
      The Chargor must:

  (a)   immediately deposit with the Security Agent or, as the Security Agent
may direct, all certificates and other documents of title or evidence of
ownership in relation to the Security Assets; and     (b)   promptly execute and
deliver to the Security Agent all share transfers and other documents, including
transfers of the Shares executed in blank, which may be requested by the
Security Agent in order to enable the Security Agent or its nominees to be
registered as the owner or otherwise obtain a legal title to any Security
Assets.

6.2   Changes to rights       The Chargor must not take or allow the taking of
any action on its behalf which may result in the rights attaching to any
Security Assets being altered or further shares in the Subject Company being
issued.   6.3   Calls   (a)   The Chargor must pay all calls and other payments
due and payable in respect of any Security Assets.   (b)   If the Chargor fails
to do so, the Security Agent may pay any such calls or other payments on behalf
of the Chargor. The Chargor must immediately on written request reimburse the
Security Agent for any payment made by the Security Agent under this Subclause.
  6.4   Other obligations in respect of Security Assets   (a)   The Chargor must
comply with all written requests for information which is within its knowledge
and which are made under any law or regulation or by any listing or other
authority or any similar provision contained in any constitutional document
relating to any Security Assets. If it fails to do so, the Security Agent may
elect to provide such information as it may have on behalf of the Chargor.   (b)
  The Chargor must promptly supply to the Security Agent a copy of any
information referred to in sub-paragraph (a) above.   (c)   The Chargor must
comply with all other conditions and obligations assumed by it in respect of any
Security Assets.   (d)   No Finance Party is obliged to:

  (i)   perform any obligation of the Chargor;     (ii)   make any payment;

5



--------------------------------------------------------------------------------



 



  (iii)   make any enquiry as to the nature or sufficiency of any payment
received by it or the Chargor; or     (iv)   present or file any claim or take
any other action to collect or enforce the payment of any amount to which it may
be entitled under this Security Document,     in respect of any Security Assets.

6.5   Voting rights   (a)   Before this Security becomes enforceable, the
Chargor may continue to exercise the voting rights, powers and other rights in
respect of the Security Assets.   (b)   Before this Security becomes
enforceable, if any Security Assets have been registered in the name of the
Security Agent or its nominee, the Security Agent (or its nominee) must exercise
the voting rights, powers and other rights in respect of the Security Assets in
the manner in which the Chargor may direct in writing. The Security Agent (or
that nominee) will execute any form of proxy or other document which the Chargor
may reasonably require for this purpose.   (c)   Before this Security becomes
enforceable, all dividends or other income or distributions paid or payable in
relation to any Security Assets must be paid to the Chargor. To achieve this:

  (i)   the Security Agent or its nominee must promptly execute any dividend
mandate necessary to ensure that payment is made direct to the Chargor; or    
(ii)   if payment is made directly to the Security Agent (or its nominee) before
this Security becomes enforceable, the Security Agent (or that nominee) must
promptly pay that amount to the Chargor.

(d)   Before this Security becomes enforceable, the Security Agent must use its
reasonable endeavours to forward promptly to the Chargor all material notices,
correspondence and/or other communication it receives in relation to the
Security Assets.   (e)   After this Security has become enforceable, the
Security Agent or its nominee may exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which may
be exercised by the legal or beneficial owner of any Security Assets, any person
who is the holder of any Security Assets or otherwise,

    in each case, in the name of the Chargor, the registered holder or otherwise
and without any further consent or authority on the part of the Chargor and
irrespective of any direction given by the Chargor.

(f)   If any Security Asset remains registered in the name of the Chargor, the
Chargor irrevocably appoints the Security Agent or its nominee as its proxy to
exercise all voting rights in respect of those Security Assets at any time after
this Security has become enforceable.   (g)   The Chargor must indemnify the
Security Agent against any loss or liability incurred by the Security Agent as a
consequence of the Security Agent acting in respect of the Security Assets at
the direction of the Chargor, provided that the foregoing indemnity will not
apply to losses, claims, damages, liabilities or related expenses to the extent
they arise from the wilful misconduct or gross negligence of the Security Agent.

6



--------------------------------------------------------------------------------



 



6.6   Filing       The Chargor must make timely filing and registration of this
Security Document in order to preserve and perfect this Security.   6.7  
Documents       The Chargor shall promptly execute and/or deliver to the
Security Agent such documents relating to the Shares as the Security Agent
reasonably requires.   7.   GENERAL UNDERTAKINGS   7.1   Compliance with laws  
    The Chargor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Loan Documents.   7.2   Restrictions on dealing      
Without the prior written consent of the Administrative Agent, the Chargor shall
not do, or permit to be done, anything which could prejudice the Security or use
the Security Assets in any way which is prejudicial to the interests of the
Finance Parties.   7.3   Discharge other debts       The Chargor shall
punctually pay and discharge all debts and obligations which by law have
priority over the Security.   7.4   Depreciation of Security Assets       The
Chargor shall not do or cause or permit to be done anything which may in any way
depreciate, jeopardise or otherwise prejudice the value of the Security Assets.
  7.5   Memorandum and Articles of Association       The Chargor will (promptly
after any request by the Security Agent) cause the Memorandum of Association and
Articles of Association of the Subject Company to be amended in the manner
requested by the Security Agent for the purpose of ensuring that the directors
of the Subject Company shall not be entitled to decline to register, or suspend
the registration of, any transfer of any Shares where such transfer is executed
(whether as transferor or transferee) by any bank or financial institution to
whom such Shares shall have been charged or pledged by way of security, or by
any nominee of such bank or financial institution, but shall not, unless the
Security Agent otherwise requires or shall otherwise have given its prior
consent in writing, cause, procure or allow any other amendment or variations to
be made to the Memorandum of Association or the Articles of Association of the
Subject Company.   8.   PRESERVATION OF SECURITY   8.1   Continuing security    
  This Security is a continuing security and will extend to the ultimate balance
of the Secured Liabilities, regardless of any intermediate payment or discharge
in whole or in part.

7



--------------------------------------------------------------------------------



 



8.2   Reinstatement   (a)   If any discharge (whether in respect of the
obligations of any Grantor or any security for those obligations or otherwise)
or arrangement is made in whole or in part on the faith of any payment, security
or other disposition which is avoided or must be restored on insolvency,
liquidation, administration or otherwise without limitation, the liability of
the Chargor under this Security Document will continue or be reinstated as if
the discharge or arrangement had not occurred.   (b)   Each Finance Party may
concede or compromise any claim that any payment, security or other disposition
is liable to avoidance or restoration.   8.3   Waiver of defences       The
obligations of the Chargor under this Security Document will not be affected by
any act, omission or thing (whether or not known to it or any Finance Party)
which, but for this provision, would reduce, release or prejudice any of its
obligations under this Security Document. This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person (other than a full release of this Security
Document);     (d)   any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any security;     (e)   any incapacity, lack of power, authority
or legal personality of or dissolution or change in the members or status of any
person;     (f)   any amendment of a Loan Document or any other document or
security;     (g)   any unenforceability, illegality, invalidity or
non-provability of any obligation of any person under any Loan Document or any
other document or security or the failure by the Chargor to enter into or be
bound by any Loan Document; or     (h)   any insolvency or similar proceeding.

8.4   Immediate recourse       The Chargor waives any right it may have of first
requiring any Finance Party (or any trustee or agent on its behalf) to proceed
against or enforce any other right or security or claim payment from any person
or file any proof or claim in any insolvency, administration, winding-up or
liquidation proceedings relative to any other person before claiming from the
Chargor under this Security Document.   8.5   Appropriations       At any time
during the Security Period, each Finance Party (or any trustee or agent on its
behalf) may without affecting the liability of the Chargor under this Security
Document:

8



--------------------------------------------------------------------------------



 



  (a)   (i)  refrain from applying or enforcing any other moneys, security or
rights held or received by that Finance Party (or any trustee or agent on its
behalf) against those amounts; or         (ii)  apply and enforce them in such
manner and order as it sees fit (whether against those amounts or otherwise);
and     (b)   hold in a non-interest-bearing suspense account any moneys
received from the Chargor or on account of the Chargor’s liability under this
Security Document.

8.6   Non-competition       Unless the Security Period has expired or the
Security Agent otherwise directs, the Chargor will not, after a claim has been
made under this Security Document or by virtue of any payment or performance by
it under this Security Document:

  (a)   be subrogated to any rights, security or moneys held, received or
receivable by any Finance Party (or any trustee or agent on its behalf);     (b)
  be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (c)   claim, rank, prove or vote as a creditor of any Grantor or its
estate in competition with any Finance Party (or any trustee or agent on its
behalf); or     (d)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Grantor, or exercise any
right of set-off as against any Grantor.

    The Chargor must hold in trust for and immediately pay or transfer to the
Security Agent for the Finance Parties any payment or distribution or benefit of
security received by it contrary to this Clause or in accordance with any
directions given by the Security Agent under this Clause.

8.7   Additional security   (a)   This Security Document is in addition to and
is not in any way prejudiced by any other security now or subsequently held by
any Finance Party.   (b)   No prior security held by any Finance Party (in its
capacity as such or otherwise) over any Security Asset will merge into this
Security.   8.8   Security held by Chargor       The Chargor must not, without
the prior consent of the Security Agent, hold any security from any Grantor in
respect of the Chargor’s liability under this Security Document. The Chargor
will hold any security held by it in breach of this provision on trust for the
Security Agent.   9.   WHEN SECURITY BECOMES ENFORCEABLE   9.1   Timing      
This Security will become immediately enforceable if an Event of Default occurs.

9



--------------------------------------------------------------------------------



 



9.2   Enforcement       After this Security has become enforceable, the Security
Agent may in its absolute discretion enforce all or any part of this Security in
any manner it sees fit or as the Required Lenders direct.   10.   ENFORCEMENT OF
SECURITY   10.1   General   (a)   The power of sale, the power to appoint a
Receiver and any other powers conferred on a mortgagee by law (including under
Section 24 of the Act), as amended by this Security Document, will be
immediately exercisable at any time after this Security has become enforceable.
  (b)   Any restriction imposed by law on the power of sale (including under
Section 25 of the Act) or the right of a mortgagee to consolidate mortgages
(including under Section 21 of the Act) does not apply to this Security.   10.2
  No liability as mortgagee in possession       Neither the Security Agent nor
any Receiver will be liable, by reason of entering into possession of a Security
Asset to account as mortgagee in possession or for any loss on realisation or
for any default or omission for which a mortgagee in possession might be liable.
  10.3   Privileges       Each Receiver and the Security Agent is entitled to
all the rights, powers, privileges and immunities conferred by law (including
the Act) on mortgagees and receivers duly appointed under any law (including the
Act), except that Section 25 of the Act does not apply.   10.4   Protection of
third parties   (a)   No person (including a purchaser) dealing with the
Security Agent or a Receiver or its or his agents will be concerned to enquire:

  (i)   whether the Secured Liabilities have become payable;     (ii)   whether
any power which the Security Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (iii)   whether any money
remains due under the Loan Documents; or     (iv)   how any money paid to the
Security Agent or to that Receiver is to be applied.

(b)   Subject to the provisions of this Security Document, all the protection to
purchasers contained in Section 26 and 27 of the Act or any other legislation
shall apply to any person purchasing from or dealing with the Security Agent,
the Receiver or any of its or his assets.   10.5   Redemption of prior mortgages
  (a)   At any time after this Security has become enforceable, the Security
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or

10



--------------------------------------------------------------------------------



 



  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

(b)   The Chargor must pay to the Security Agent, immediately on written demand,
the properly incurred costs and expenses incurred by the Security Agent in
connection with any such redemption and/or transfer, including the payment of
any principal or interest.   10.6   Contingencies       If this Security is
enforced at a time when no amount is due under the Loan Documents but at a time
when amounts may or will become due, the Security Agent (or the Receiver) may
pay the proceeds of any recoveries effected by it into such number of suspense
accounts as it considers appropriate.   11.   RECEIVER   11.1   Appointment of
Receiver   (a)   Except as provided below, the Security Agent may appoint any
one or more persons to be a Receiver of all or any part of the Security Assets
if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Security Agent in writing at any time.

(b)   Any appointment under paragraph (a) above may be by deed, under seal or in
writing under its hand.   (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 29(1) of the Act) does not apply to this Security Document.   11.2
  Removal       The Security Agent may by writing under its hand, with written
notice to the Chargor, remove any Receiver appointed by it and may, whenever it
thinks fit, appoint a new Receiver in the place of any Receiver whose
appointment may for any reason have terminated.   11.3   Remuneration       The
Security Agent may fix the remuneration of any Receiver appointed by it and any
maximum rate imposed by law (including under section 29(6) of the Act) will not
apply.   11.4   Agent of the Chargor   (a)   A Receiver will be deemed to be the
agent of the Chargor for all purposes and accordingly will be deemed to be in
the same position as a Receiver duly appointed by a mortgagee under the Act. The
Chargor is solely responsible for the contracts, engagements, acts, omissions,
defaults and losses of a Receiver and for liabilities incurred by a Receiver,
provided that this shall not prejudice any right or remedy the Chargor may have
against the Receiver.   (b)   No Finance Party will incur any liability (either
to the Chargor or to any other person) by reason of the appointment of a
Receiver or for any other reason.

11



--------------------------------------------------------------------------------



 



11.5   Relationship with Security Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Security Document (either
expressly or impliedly) or by law on a Receiver may after this Security becomes
enforceable be exercised by the Security Agent in relation to any Security Asset
without first appointing a Receiver or notwithstanding the appointment of a
Receiver.   12.   POWERS OF RECEIVER   12.1   General   (a)   A Receiver has all
the rights, powers and discretions set out below in this Clause in addition to
those conferred on it by any law. This includes all the rights, powers and
discretions conferred on a receiver (or a receiver and manager or a judicial
manager) under the Act and as set out below and in addition to those conferred
on it by any law.   (b)   If there is more than one Receiver holding office at
the same time, each Receiver may (unless the document appointing him states
otherwise) exercise all the powers conferred on a Receiver under this Security
Document individually and to the exclusion of any other Receiver.   12.2  
Possession       A Receiver may take immediate possession of, get in and collect
any Security Asset.   12.3   Sale of assets   (a)   A Receiver may sell,
exchange, convert into money and realise any Security Asset by public auction or
private contract and generally in any manner and on any terms which he thinks
fit.   (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.   12.4   Compromise       A Receiver may
settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Chargor or relating in any way to any Security Asset.  
12.5   Legal Actions       A Receiver may bring, prosecute, enforce, defend and
abandon all actions, suits and proceedings in relation to any Security Asset
which he thinks fit.   12.6   Borrow money       A Receiver may borrow or raise
money either unsecured or on the security of the Security Assets (either in
priority to the Security or otherwise).   12.7   Redemption of Security       A
Receiver may redeem any Security Interests (whether or not having priority to
the Security) over the Security Assets and to settle the accounts of any person
with an interest in the Security Assets.

12



--------------------------------------------------------------------------------



 



12.8   Receipts       A Receiver may give a valid receipt for any moneys and
execute any assurance or thing which may be proper or desirable for realising
any Security Asset.   12.9   Delegation       A Receiver may delegate his powers
in accordance with this Security Document.   12.10   Other powers       A
Receiver may:

  (a)   do all other acts and things which he may consider desirable or
reasonably necessary for realising any Security Asset or incidental or conducive
to any of the rights, powers or discretions conferred on a Receiver under or by
virtue of this Security Document or law;     (b)   exercise in relation to any
Security Asset all the powers, authorities and things which he would be capable
of exercising if he were the absolute beneficial owner of that Security Asset;
and     (c)   exercise the above powers in the name of and on behalf of the
Chargor for any of the above purposes.

13.   APPLICATION OF PROCEEDS       Unless otherwise determined by the Security
Agent or any Receiver, any moneys received by the Security Agent or that
Receiver after this Security has become enforceable must be applied in the
following order of priority:

  (a)   in or towards payment of or provision for all costs and expenses
incurred by the Security Agent or any Receiver under or in connection with this
Security Document and of all remuneration due to any Receiver under or in
connection with this Security Document;     (b)   in payment to the Security
Agent for application towards the balance of the Secured Liabilities; and    
(c)   in payment of the surplus (if any) to the Chargor or other person entitled
to it.

    This Clause is subject to the payment of any claims having priority over
this Security. This Clause does not prejudice the right of any Finance Party to
recover any shortfall from the Chargor.   14.   EXPENSES AND INDEMNITY       The
Chargor must:

  (a)   promptly on written demand pay all reasonable costs and expenses
(including legal fees) incurred in connection with this Security Document by any
Finance Party, Receiver, attorney, manager, agent or other person appointed by
the Security Agent under this Security Document; and     (b)   keep each of them
indemnified against any loss or liability incurred by it in connection with any
litigation, arbitration or administrative proceedings concerning this Security,
provided that the foregoing indemnity will not apply to losses, claims, damages,
liabilities or related

13



--------------------------------------------------------------------------------



 



      expenses to the extent they arise from the wilful misconduct or gross
negligence of any indemnified person.

15.   DELEGATION   15.1   Power of Attorney       The Security Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Security Document.  
15.2   Terms       Any such delegation may be made upon any terms (including
power to sub-delegate) which the Security Agent or any Receiver may think fit.  
15.3   Liability       Neither the Security Agent nor any Receiver will be in
any way liable or responsible to the Chargor for any loss or liability arising
from any act, default, omission or misconduct on the part of any delegate or
sub-delegate except to the extent directly attributable to that delegate or
sub-delegate’s gross negligence or wilful misconduct. Any third party referred
to in this Clause may enjoy the benefit of or enforce the terms of this Clause
in accordance with the provisions of the Contracts (Rights of Third Parties)
Act, Chapter 53B of Singapore.   16.   POWER OF ATTORNEY       The Chargor, by
way of security, irrevocably and severally appoints the Security Agent, each
Receiver and any of their delegates or sub-delegates to be its attorney to take
any action which the Chargor is obliged to take under this Security Document.
The Chargor ratifies and confirms whatever any attorney lawfully does or
purports to do under its appointment under this Clause. Any third party referred
to in this Clause may enjoy the benefit of or enforce the terms of this Clause
in accordance with the provisions of the Contracts (Rights of Third Parties)
Act, Chapter 53B of Singapore.   17.   MISCELLANEOUS   17.1   Covenant to pay  
    The Chargor must pay or discharge the Secured Liabilities in the manner
provided for in the Loan Documents.   17.2   Tacking       Each Lender must
perform its obligations under the Credit Agreement (including any obligation to
make available further advances).   17.3   New Accounts   (a)   If any
subsequent charge or other interest affects any Security Asset, the Finance
Party may open a new account with the Chargor.   (b)   If the Finance Party does
not open a new account, it will nevertheless be treated as if it had done so at
the time when it received or was deemed to have received notice of that charge
or other interest.

14



--------------------------------------------------------------------------------



 



(c)   As from that time all payments made to the Finance Party will be credited
or be treated as having been credited to the new account and will not operate to
reduce any Secured Liability.   17.4   Trustees Act       The Security Agent
shall have all the powers and discretions conferred upon trustees by the
Trustees Act provided that:

  (a)   where there are any inconsistencies between the Trustees Act and the
provisions of this Security Document or any other Loan Document (each, a
Relevant Document), to the extent allowed by law the provisions of such Relevant
Document shall prevail;     (b)   any inconsistencies between the Trustees Act
and the provisions of any Relevant Document shall constitute a restriction or
exclusion under the Trustees Act; and     (c)   Section 3A of the Trustees Act
shall not apply to the duties of the Security Agent in relation to the trusts
contained in this Security Document. The powers, duties and discretions
conferred on the Security Agent by the provisions of this Security Document are
by way of supplement to those conferred by the Trustees Act.

18.   RELEASE       At the end of the Security Period, the Finance Parties must,
at the request and cost of the Chargor, take whatever action is reasonably
necessary to release its Security Assets from this Security.   19.   EVIDENCE
AND CALCULATIONS   19.1   Accounts       Accounts maintained by a Finance Party
in connection with this Security Document are prima facie evidence of the
matters to which they relate for the purpose of any litigation or arbitration
proceedings.   19.2   Certificates and determinations       Any certification or
determination by a Finance Party of a rate or amount under the Loan Documents
will be, in the absence of manifest error, conclusive evidence of the matters to
which it relates.   19.3   Calculations       Any interest or fee accruing under
this Security Document accrues from day to day and is calculated on the basis of
the actual number of days elapsed and a year of 360 days or otherwise, depending
on what the Security Agent determines is market practice.   20.   NOTICES   20.1
  In writing   (a)   Any communication in connection with this Security Document
must be in writing and, unless otherwise stated, may be given:

  (i)   in person, by post or fax; or     (ii)   to the extent agreed by the
Parties, by e-mail or other electronic communication.

15



--------------------------------------------------------------------------------



 



(b)   For the purpose of this Security Document, an electronic communication
will be treated as being in writing.   (c)   Unless it is agreed to the
contrary, any consent or agreement required under this Security Document must be
given in writing.   20.2   Contact details   (a)   The contact details of the
Chargor for all notices in connection with this Security Document are the same
as those set out in Section 10.2 of the Credit Agreement for the Chargor.   (b)
  The contact details of the Security Agent for all notices in connection with
this Security Document are the same as those set out in Section 10.2 of the
Credit Agreement for the Security Agent.   (c)   Any Party may change its
contact details by giving five Business Days’ notice to the Security Agent or to
the other Party.   (d)   Where the Security Agent nominates a particular
department or officer to receive a notice, a notice will not be effective if it
fails to specify that department or officer.   20.3   Effectiveness   (a)  
Except as provided below, any communication in connection with this Security
Document will be deemed to be given as follows:

  (i)   if delivered in person, at the time of delivery;     (ii)   if posted,
five Business Days after being deposited in the post, postage prepaid, in a
correctly addressed envelope;     (iii)   if by fax, when received in legible
form; and     (iv)   if by e-mail or any other electronic communication, when
received in legible form.

(b)   A communication given under paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.   (c)   A
communication to the Security Agent will only be effective on actual receipt by
it.   21.   LANGUAGE       Any notice given in connection with this Security
Document must be in English.   22.   SEVERABILITY       If a term of this
Security Document is or becomes illegal, invalid or unenforceable in any respect
under any jurisdiction, that will not affect:

  (a)   the legality, validity or enforceability in that jurisdiction of any
other term of this Security Document; or     (b)   the legality, validity or
enforceability in any other jurisdiction of that or any other term of this
Security Document.

16



--------------------------------------------------------------------------------



 



23.   WAIVERS AND REMEDIES CUMULATIVE       The rights of each Finance Party
under this Security Document:

  (a)   may be exercised as often as necessary;     (b)   are cumulative and not
exclusive of its rights under the general law; and     (c)   may be waived only
in writing and specifically.

    Delay in exercising or non-exercise of any right is not a waiver of that
right.

24.   COUNTERPARTS       This Security Document may be executed in any number of
counterparts. This has the same effect as if the signatures on the counterparts
were on a single copy of this Security Document.   25.   GOVERNING LAW      
This Security Document is governed by Singapore law.   26.   ENFORCEMENT   26.1
  Jurisdiction   (a)   The Singapore courts have exclusive jurisdiction to
settle any dispute including a dispute relating to non-contractual obligations
arising out of or in connection with this Security Document.   (b)   The
Singapore courts are the most appropriate and convenient courts to settle any
such dispute in connection with this Security Document. The Chargor agrees not
to argue to the contrary and waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
this Security Document.   (c)   This Clause is for the benefit of the Finance
Parties only. To the extent allowed by law, a Finance Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

(d)   References in this Clause to a dispute in connection with this Security
Document includes any dispute as to the existence, validity or termination of
this Security Document.

26.2   Service of process   (a)   The Chargor irrevocably appoints the Subject
Company as its agent under this Security Document for service of process in any
proceedings before the Singapore courts in connection with this Security
Document.   (b)   If any person appointed as process agent under this Clause is
unable for any reason to so act, the Chargor must immediately (and in any event
within three days of the event taking place) appoint another agent on terms
acceptable to the Security Agent. Failing this, the Security Agent may appoint
another process agent for this purpose.

17



--------------------------------------------------------------------------------



 



(c)   The Chargor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.   (d)   This Clause does
not affect any other method of service allowed by law.   26.3   Waiver of
immunity       The Chargor irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought by a Finance
Party against it in relation to this Security Document and to ensure that no
such claim is made on its behalf;     (b)   consents generally to the giving of
any relief or the issue of any process in connection with those proceedings; and
    (c)   waives all rights of immunity in respect of it or its assets.

This Security Document has been entered into and executed as a deed by the
Chargor with the intention that it be delivered on the date stated at the
beginning of this deed.

18



--------------------------------------------------------------------------------



 



SCHEDULE 1
PART 1SHARES

         
Subject Company
  Number of Shares
 
       
FIRST SOLAR FE HOLDINGS PTE. LTD.
    66,000,000  

19



--------------------------------------------------------------------------------



 



SIGNATORIES

          Chargor

FIRST SOLAR, INC.
      By:   /s/ David Brady         Name:   David Brady        Title:  
Corporate Treasurer     

20



--------------------------------------------------------------------------------



 



          Security Agent

JPMORGAN CHASE BANK, N.A.
      By:   /s/ R. Mark Chambers         Name:   R. Mark Chambers       
Title:   Senior Vice President       

21